Citation Nr: 1046959	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  06-36 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic alcoholism 
claimed as secondary to a service-connected psychiatric disorder. 

2.  Entitlement to service connection for a chronic pancreatic 
disorder, to include pancreatitis.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

In December 2008, this matter was last before the Board.  At that 
time, the Board remanded the Veteran's claim of entitlement to 
service connection for posttraumatic stress disorder (PTSD) for 
stressor development and deferred adjudication of the claims of 
entitlement to service connection for chronic alcoholism claimed 
as secondary to PTSD and a chronic pancreatic disorder, to 
include pancreatitis, as they were inextricably intertwined with 
the claim for service connection of a psychiatric disorder.  See 
Harris v. Derwinski,  1 Vet. App. 180 (1991).  The Board directed 
that the claims of entitlement to service connection for chronic 
alcoholism and a chronic pancreatic disorder, to include 
pancreatitis, were to be readjudicated in a supplemental 
statement of the case (SSOC), following development of the 
Veteran's claim for service connection for a psychiatric 
disorder.

In a January 2010 rating decision, the Appeals Management Center 
(AMC) granted entitlement to service connection for an anxiety 
disorder not otherwise specified (NOS), claimed as PTSD, with a 
30 percent evaluation.  In this rating decision, the AMC notified 
the Veteran that this was a full grant of the benefits sought on 
appeal on this issue, having construed the psychiatric claim to 
include anxiety disorder NOS, which was diagnosed per the DSM-IV 
at an August 2010 VA examination.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record).  Accordingly, as the 
Veteran was ultimately awarded service connection for a DSM-IV 
diagnosed anxiety disorder, namely anxiety disorder NOS, for 
which the he sought compensation for associated symptomatology 
and impairment, the Board concludes that the claim has been 
granted in full and consideration of service connection for PTSD 
by the Board is not warranted.  Id.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, this matter was last before the Board in December 
2008, at which time the claims for service connection for chronic 
alcoholism claimed as secondary to a service-connected 
psychiatric disorder and a chronic pancreatic disorder, to 
include pancreatitis, were deferred as inextricably intertwined 
with the then-remanded claim for service connection of a 
psychiatric disorder.  Harris, supra.  In its remand directives, 
the Board specifically directed that the claims for service 
connection for chronic alcoholism claimed as secondary to a 
service-connected psychiatric disorder and a chronic pancreatic 
disorder, to include pancreatitis, were to be readjudicated in a 
SSOC.

In a June 2010 SSOC the AMC readjudicated the claims for service 
connection for chronic alcoholism claimed as secondary to a 
service-connected psychiatric disorder and a chronic pancreatic 
disorder, to include pancreatitis.  However, following issuance 
of the SSOC, the AMC obtained a VA examination and an addendum 
thereto dated in August and November 2010, respectively.  The 
November 2010 addendum pertained to the etiology of the Veteran's 
chronic alcoholism, particularly with respect to any relationship 
thereof to anxiety disorder NOS.  Following the examination and 
addendum, the AMC did not issue a SSOC on the issues of service 
connection for chronic alcoholism or a pancreatic disorder.  As 
such this evidence must be returned for consideration, and if the 
benefit sought remains denied, for issuance of a SSOC.  See 38 
C.F.R. § 19.31 (2010).  

The Board also notes that the claim of entitlement to service 
connection for a chronic pancreatic disorder, to include 
pancreatitis is inextricably intertwined with the claim for 
service connection of chronic alcoholism remanded in that there 
is indication in the record that the Veteran has pancreatitis due 
to chronic alcoholism/abuse.  Accordingly, this claim must be 
deferred pending readjudication of that claim.  Harris, supra.

Lastly, a review of the claims file discloses that the Veteran 
has not been apprised of the information and evidence necessary 
to substantiate a claim for service connection on a secondary 
basis, to include by aggravation.  In this regard, the Board 
notes that effective October 10, 2006, 38 C.F.R. § 3.310, which 
pertains to secondary service connection, was amended to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), that addressed the subject of the granting of service 
connection for the aggravation of a non-service- connected 
condition by a service-connected condition.  Accordingly, upon 
remand the Veteran should be notified of the information and 
evidence not of record that is necessary to substantiate his 
claims for service-connection on a secondary basis.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran a VCAA 
notice that notifies him of the information 
and evidence not of record that is necessary 
to substantiate a claim for service 
connection on a secondary basis.  This notice 
should provide the Veteran with both versions 
of 38 C.F.R. § 3.310, which was amended 
during the course of this appeal.  This 
notice must also inform the Veteran of which 
information and evidence, if any, that he is 
to provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on his behalf.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159.

2.  Thereafter, review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a SSOC and given the opportunity to 
respond thereto before this case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


